DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner respectfully asserts that a plane is two dimensional and that any structure is three dimensional as it has at least a height, width and length. Therefore, at most, the actuators (110 and 120) of the instant application are intersected by a common plane or have surfaces that are parallel with a common plane or have surfaces that both contact a common plane. The actuators in the prior arts of record are at least a layer of 1 layer and can all be intersected with a common plane and in some cases have surfaces that share a common plane. Examiner, notes that the instant application only refers to a plane when referencing a plane of the drawing with respect to the actuators.

Applicant's arguments, with respect to Kobayashi filed on 6/29/22 have been fully considered but they are not persuasive. Regarding applicant’s argument, “the bending elements of Kobayashi are not arranged, in a resting position, along a common plane”, Examiner respectfully asserts the claim recites “in a common plane” not along a common plane. However, the sides of the actuators are along a common plane as seen in annotated fig. 6 below as the annotated line represents a common plane. 


[AltContent: connector]

    PNG
    media_image1.png
    323
    329
    media_image1.png
    Greyscale



Applicant's arguments, with respect to Osamu filed on 6/29/22 have been fully considered but they are not persuasive. Regarding applicant’s argument, “the electrodes of Osamu are not arranged, in a resting position, along a common plane”, Examiner respectfully asserts the claim recites “in a common plane” not along a common plane. However, the sides of the actuators are along a common plane as seen in annotated fig. 6 below as the annotated line represents a common plane.

[AltContent: connector]
    PNG
    media_image2.png
    134
    134
    media_image2.png
    Greyscale



[AltContent: connector]Applicant's arguments, with respect to Kasai filed on 6/29/22 have been fully considered but they are not persuasive. Regarding applicant’s argument, “As the electrodes 10a and 10b are positioned on opposing sides of the portion 9 that encases the fiber 6, they are not arranged i, in a resting position, along a common plane as recited in claim 17”, Examiner respectfully asserts the claim recites “in a common plane” not along a common plane. However, the sides of the actuators are along a common plane as seen in annotated fig. 2 below as the annotated line represents a common plane.


    PNG
    media_image3.png
    214
    228
    media_image3.png
    Greyscale

Applicant's arguments, with respect to Smithwick filed on 6/29/22 have been fully considered but they are not persuasive. Regarding applicant’s argument, “the opposite quadrants 33a, 33b are not layered structures that, in a resting position, reside in a common plane as claimed”, Examiner respectfully asserts that a 3D object cannot be within a 2D object, such as a plane, but the plane may intersect the 3D object or share a boundary with a surface of the #D object. Therefore, a common plane into the page, of fig. 1, will contact sides of 33a and 33b, as explained in responses above, as 33a and 33b are a layer of 1 with sides to which a plane will contact. Furthermore, a plane may also intersect both 33a and 33b when viewing from a side of the scanner of fig 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1 and 17 recite “in a common plane”. However, a plane is a 2D object and a 3D object (as all structures have at least a height, width and length) cannot be “in” a 2D object. 
For examining purposes examiner shall interpret the actuator as having surfaces which share a common plane as Examiner assumes that figs. 12 and 14 show surfaces, tops or bottoms of 301 and 302, upon which actuators are mounted, to be parallel with one another, although not expressly disclosed, and share a common plane upon which bottom or top surfaces 301 and 302 contact. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recite “in a common plane”. However, a plane is a 2D object and a 3D object (as all structures have at least a height, width and length) cannot be “in” a 2D object. 
For examining purposes examiner shall interpret the actuator as having surfaces which share a common plane as Examiner assumes that figs. 12 and 14 show surfaces, tops or bottoms of 301 and 302, upon which actuators are mounted, to be parallel with one another, although not expressly disclosed, and share a common plane upon which bottom or top surfaces 301 and 302 contact. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 8, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (U.S. PG Pub. # 2010/0177368 A1).

	In Re claim 1, ‘368 teaches a device (figs. 6 and 7) for the excitation of a fiber-shaped element, which comprises: a first piezo bender actuator (54b1, fig. 6, par. 0059), a second piezo bender actuator (other 54b1), a connection part (54b or 54b and 54s or just 54s), which is arranged between the first piezo bender actuator and the second piezo bender actuator, and a movable fiber-shaped element (53), which is mounted to the connection part, wherein the first and second piezo bender actuators each have a layer structure (a layer of at least 1) and are arranged, in a resting position, in a common plane (as annotated and explained in response above).

	In Re claim 4, ‘368 teaches wherein the connection part has an indentation (one of ridges of 53s), wherein the fiber-shaped element is mounted in the region of the indentation (fig. 5).

In Re claim 7, ‘368 teaches wherein the first piezo bender actuator has an elongate form along a first longitudinal axis (top annotated axis), wherein the second piezo bender actuator has an elongate form along a second longitudinal axis (bottom annotated axis), wherein the first piezo bender actuator extends along the first longitudinal axis and the second piezo bender actuator extends along the second longitudinal axis along a longitudinal axis of the fiber-shaped element toward a freely movable end of the fiber-shaped element (as seen in annotated fig. 7 below).

In Re claim 8, ‘368 teaches  a driver (22), which is configured to control the first piezo bender actuator with a first signal form and to control the second piezo bender actuator with a second signal form (par. 00059), wherein the first signal form and the second signal form have out-of- phase signal contributions (pars. 006, 0062 and 0068).



[AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image4.png
    328
    611
    media_image4.png
    Greyscale


	In Re claim 17, ‘368 teaches a method for exciting a fiber-shaped element (53) which extends away from a connection part (54b and/or 54s) which is arranged between a first piezo bender actuator (54b1) and a second piezo bender actuator (other 54b1), wherein the first and second piezo bender actuators each have a layer structure (a layer of at least 1 layer) and are arranged, in a resting position, in a common plane (as annotated and explained in response above), the method comprises: controlling the first piezo bender actuator with a first signal form, and controlling the second piezo bender actuator with a second signal form (par. 0061, 0062, 0068).

	In Re claim 18, ‘368 teaches wherein the first signal form (200) and the second signal form (200) have out-of- phase signal contributions (pars. 0061, 0062, 0068).

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osamu (JP 2013081680 A).

	In Re claims 1 and 15, ‘680 teaches a device for the excitation of a fiber-shaped element, which comprises: a first piezo bender actuator (223x), a second piezo bender actuator (223x’), a connection part (223), which is arranged between the first piezo bender actuator and the second piezo bender actuator, and a movable fiber-shaped element (202), which is mounted to the connection part wherein the first and second piezo bender actuators each have a layer structure (at least one layer) and are arranged, in a resting position, in a common plane (as annotated and explained in response above); which further comprises: a magnet (228), which is mounted to the fiber-shaped element, and a magnetic field source (227), which is configured to generate a magnetic field with variable orientation in the region of the magnet (field is generated with the two magnets move with respect to one another).

Claims 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasai (WO 2014/147870 A1).
 	In Re claims 17 and 20, ‘870 teaches a method for exciting a fiber-shaped element (6) which extends away from a connection part (9) which is arranged between a first piezo bender actuator and a second piezo bender actuator (10 top and 10 bottom, fig. 2), wherein the first and second piezo bender actuators each have a layer structure (at least one layer) and are arranged, in a resting position, in a common plane (as annotated and explained in response above).
), the method comprises: controlling the first piezo bender actuator with a first signal form, and controlling the second piezo bender actuator with a second signal form (pg. 2 of translation); wherein the first signal form and the second signal form have out-of-phase signal contribution (pg. 3 of translation, 90 degrees difference for each of 4 actuators); 
wherein the first signal form and the second signal form have in-phase signal contributions which are optionally amplitude modulated (pg. 2 of translation).

Claims 1, 8 – 14 and 17 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smithwick et al. (U.S. Patent # 6,845,190 B1).
	In Re claim 1, ‘190 teaches a device for the excitation of a fiber-shaped element, which comprises: a first piezo bender actuator (33a), a second piezo bender actuator (33b), a connection part (32), which is arranged between the first piezo bender actuator and the second piezo bender actuator, and a movable fiber-shaped element (34), which is mounted to the connection part (figs. 1, 7, 11, 14, and 15), wherein the first and second piezo bender actuators each have a layer structure (a layer of at least 1) and are arranged, in a resting position, in a common plane (as annotated and explained in response above).

	In Re claim 8, ‘190 teaches which further comprises: a driver (110), which is configured to control the first piezo bender actuator with a first signal form (negative) and to control the second piezo bender actuator with a second signal form (positive), wherein the first signal form and the second signal form have out-of-phase signal contributions (col. 8, lines 20 – 26, lines 33 – 35, since 180 degrees out of phase and to make a spiral must be 90 degree phase shifts for each quadrant).

	In Re claim 9, ‘190 teaches wherein the fiber-shaped element is mounted to a first end on the connection part (fig. 1) wherein an optical element (248) of the device is mounted to a second end of the fiber-shaped element which is opposite the first end, wherein the driver is configured to bring about a twisting of the optical element by means of the out-of-phase signal contributions for scanning light by means of the optical element (spiral).

	In Re claim 10, ‘190 teaches wherein the first signal form and the second signal form have additional in-phase signal contributions which are optionally amplitude modulated (col. 8, lines 20 – 23, thus the phases will match periodically).

	In Re claim 11, ‘190 teaches wherein the fiber-shaped element is mounted to a first end on the connection part (fig. 1), wherein an optical element (248) is mounted to a second end of the fiber-shaped element which is opposite the first end, wherein the driver is configured to damp a transverse deflection of the optical element by means of the in-phase signal contributions (col. 12, lines 51 – 64).

In Re claim 12, ‘190 teaches wherein the signal contributions have a first frequency, wherein the additional signal contributions have a second frequency, wherein the first frequency is in the range of 95-105% of the second frequency or in the range of 45-55% of the second frequency (col. 8, lines 10 – 12).

In Re claim 13, ‘190 teaches a driver (controls for producing pattern in fig. 1) to control the actuators with signals ( + and -, fig. 1) with frequencies of 200Hz or more (col. 5, lines 45 – 53).

In Re claim 14, ‘190 teaches wherein the first signal form and/or the second signal form has/have a DC portion (col. 11, lines 50 – 53).

	In Re claims 17 and 18, ‘190 teaches a method for exciting a fiber-shaped element (34) which extends away from a connection part (32) which is arranged between a first piezo bender actuator and a second piezo bender actuator (33a and 33b), wherein the first and second piezo bender actuators each have a layer structure (at least a layer of 1) and are arranged, in a resting position, in a common plane (as annotated and explained in response above), the method comprises: controlling the first piezo bender actuator with a first signal form, and controlling the second piezo bender actuator with a second signal form (col. 8, lines 20 – 26, lines 33 – 35, since 180 degrees out of phase and to make a spiral must be 90 degree phase shifts for each quadrant); wherein the first signal form and the second signal form have out-of-phase signal contribution (col. 8, lines 20 – 26, lines 33 – 35, since 180 degrees out of phase and to make a spiral must be 90 degree phase shifts for each quadrant).

	In Re claim 19, ‘190 teaches wherein the fiber-shaped element is mounted to a first end on the connection part (fig. 1), wherein an optical element (248) is mounted to a second end of the fiber-shaped element which is opposite the first end, wherein the method further comprises: bringing about a twisting of the optical element by means of the out-of-phase signal contributions for the scanning of light by means of the optical element (col. 8, lines 20 – 35).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, 5, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (U.S. PG Pub. # 2010/0177368 A1).
In Re claims 2 and 3, ‘368 teaches: wherein the first piezo bender actuator has an elongate form along a first longitudinal axis, wherein the second piezo bender actuator has an elongate form along a second longitudinal axis (as seen in annotated figure above); or wherein the first piezo bender actuator has an elongate form along a first longitudinal axis, wherein the second piezo bender actuator has an elongate form along a second longitudinal axis (as seen in annotated figure above).

‘368 is silent to wherein the first longitudinal axis and the second longitudinal axis enclose an angle with one another which is less than 20 degrees.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the actuators parallel with one another and the fiber, thus angle of longitudinal axes between being zero, so as to ensure proper control and uniform actuation of the actuators and of bending of optical fiber for a uniform scan as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

In Re claim 5, ‘368 teaches wherein the connection part is made of metal (par. 0056), but is silent to the connection part having a thickness in the range of 5-150 microns.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the connection part to have the claimed thickness so as to allow for a more compact overall device to be used in confined spaces thus making a more versatile device as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

In Re claim 6, ‘368 teaches wherein the connection part has a longitudinal extension (54s) along a first longitudinal axis of the first piezo bender actuator, but is silent to the a longitudinal extension being in the range of 2-20% of the length of the first piezo bender actuator along the first longitudinal axis. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the longitudinal extension to be in the range of 2-20% of the length of the first piezo bender actuator so as to ensure that 54s doesn’t place to much undue stress on the fiber when actuators are moving the fiber as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

In Re claim 13, ‘368 teaches a driver (22) as claimed but is silent to the claimed frequency range. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the driver use a signal of 200Hz or higher thus allowing for a resolution that adequately captures an image to be viewed by a user using the endoscope.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/Primary Examiner, Art Unit 2874